DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The copy of the NPL document provided is not legible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “which damping component has been installed under initial tension”.  It is unclear if “tension” is meant to require a pulling or stretching force, or if it is intended to include compression forces.
Claim 15 recites “the compressible elastomer spring exhibits a stiffness adapted to the loading situation.”  There is insufficient antecedent basis for “the loading situation” in the claims, nor is it clear what is intended by the recitation. 

Claim 16 recites “the damping component covers at least 0.1 per cent to 90 per cent of the external surface on the underside of the floor.”  It is not clear what is encompassed by “at least” given that an otherwise closed range follows the recitation.  Specifically, is the range over 90 percent covered, and if so, what is the recitation of “90” intended to convey.  If 90 is the upper limit, then it is not clear what the addition of the language “at least” is intended to convey.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US# 2008/0136110) in view of Poppenberg et al (US# 20190276582).
	He discloses a motor vehicle having: a floor 10; a housing structure 18 for energy-storage devices fastened to an underside of the floor, wherein the housing structure is a closed container with a trough-shaped component (lower half of 18 [0013]) and a cover (upper half of 18/22 [0013]) spaced from the trough-shaped component; at least one damping component 30 [0014] arranged in an interspace between the underside of the floor and an external surface of the cover of the housing structure, which damping component has been installed under initial tension [0015] in the interspace between the cover of the housing structure and the floor, wherein the damping component is a compressible, an elastomer spring.  He does not disclose that the material properties of the elastomer spring under dynamic loading exhibit a dynamic hardening, so that under dynamic loading starting from a frequency greater than 0.1 Hz; a stiffness is greater, by a dynamic hardening factor that is greater than 2, than the stiffness that is present under quasi-static loading.  Poppenberg et al disclose elastomer foam materials and teach their use in both shoes [0001] and automotive applications [0003].  Poppenberg et al further teach compositions which under dynamic loading exhibit a dynamic hardening, so that under dynamic loading starting from a frequency greater than 0.1 Hz (100Hz); a stiffness is greater, by a dynamic hardening factor that is greater than 2, than the stiffness that is present under quasi-static loading.  Note examples 6 and 8-9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials such as examples 6 and 8-9 of Poppenberg et al for the elastomer of He to provide proper hydrolysis resistance an ensure suitable durability to the seal. 
	Regarding claim 10, Poppenberg et al teaches materials with the dynamic hardening within the frequency range from 0.1 Hz to 100 Hz (100Hz is within the recited range) exhibits a dynamic hardening factor that lies within a range from 2 to 30.  Examples 6, and 8-9.
	Regarding claims 11-12, Poppenberg et al teach materials which exhibit a damping factor of at least 0.2 (or .7 for claim 12) within the frequency range from 0.1 Hz to 800 Hz.  Note the values of damping factor tan d @30C.
Regarding claim 13, the elastomer spring 30 has been compressed by the fastening of the housing structure to the floor to a height that is dependent on an oscillation amplitude that arises at the place of attachment of the damping component below the floor in the course of travel of the motor vehicle and in the course of the excitation, associated therewith, of the floor.  Note [0015] indicates that the portions are dimension such hat the elastomer spring 30 is maintained in compression.  This is understood to mean the elastomer spring is intended to remain compressed in use, including in the course of travel of the motor vehicle.
	Regarding clam 14, the damping component 30 is adhesion-bonded to the external surface of the cover of the housing structure of the energy-storage device and/or to the underside of the floor.  [0016]
	Regarding claim 15, the compressible elastomer spring exhibits a stiffness adapted to the loading situation.
	Regarding claim 16, He shows that the damping component 30 covers at least 0.1 per cent of the external surface on the underside of the floor.  Figure 2.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the percent coverage through routine design and/or experimentation to provide optimum sealing/damping/strength without undue weight and expense.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11273696. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims encompass the application claims.  The patent claims recite a “compressible elastomer foam” whereas the application claims recite the broader “elastomer spring”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK